Citation Nr: 1342975	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  12-05 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 6, 1949 to August 17, 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Roanoke, Virginia.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

The Veteran is claiming that he injured his back after a fall while on active duty.  Unfortunately, some of the Veteran's service treatment records which have been scanned into Virtual VA are illegible.  The documents appear to pertain to the Veteran's back injury but the Board is unable to ascertain their importance.  One of the illegible documents is the report of an in-service medical evaluation apparently dated in July 1949 and the other document appears to be dated in August 1949.  The issue on appeal must be remanded in order to obtain legible copies of the Veteran's service treatment records.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should obtain and associate with the record legible copies of the Veteran's complete service treatment records.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the RO must readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
 





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



